842 F.2d 77
EMPLOYERS MUTUAL CASUALTY COMPANY, Plaintiff-Appellee,v.Alex GIMBLE, Defendant,andAbner Coxsey, Jr., and Bernard J. Dolenz, Appellants.
No. 87-1596.
United States Court of Appeals,Fifth Circuit.
March 3, 1988.

Bernard J. Dolenz, Dallas, Tex., for appellants.
W. Neil Rambin, P. Michael Jung, Dallas, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before RUBIN and POLITZ, Circuit Judges, and SHAW, District Judge.*
PER CURIAM:


1
The judgment of the district court is AFFIRMED.  Although it was reached before this court decided Thomas v. Capital Security Services, Inc., 836 F.2d 866 (5th Cir.1988) (en banc), it is fully consistent with the principles applied in that case.



*
 District Judge of the Western District of Louisiana, sitting by designation